In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 7/20/2020, after the Final Action, mailed on 2/21/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2020 has been entered.
Claims 24-29 and 31 are pending.  Claims 30 has been cancelled.  Claims 24 has been amended.  
Claims 24-29 and 31 are currently under consideration in view of the elected species: (a) marker - (1) CSP1 as a single biomarker; (b) a subjects having ALI due to acetaminophen as the type of subjects and the type of hepatotoxic agent, wherein one additional marker is tested, specifically ALT.  
Claim Objection(s)
Claim 24 is being objected to because abbreviations such as; “ALI” should be spelled out at the first encounter in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejection of claim for lack of an adequate written description in the specification as originally filed is relevant to several aspects of the claims. 
The instant claims are drawn to a method comprising (a) detecting daily a level of carbamoyl phosphate synthatase-1 (CPS1) and/or one of its post-translationally modified forms in a serum sample from the subject, wherein the subject exhibits symptoms of ALI and tests positive for one or more biomarkers of ALI other than CPS 1, and wherein detection of a CPS1 level below a threshold value predicts recovery from levels of medical intervention based on the detection of the CPS1 level below the threshold.
The claims broadly encompass measurement of carbamoyl phosphate synthatase-1 (CPS1) and/or one of its post-translationally modified forms in a serum sample from the subject, wherein the subject exhibits symptoms of ALI and tests positive for one or more biomarkers of ALI other than CPS 1 to predict recovery when detection of a CPS1 level below a threshold value.  The claims are broad in several respects.  First, claims encompass measurement of carbamoyl phosphate synthatase-1 (CPS1) and/or one of its post-translationally modified forms is broad and encompasses all variants of CPS1) and/or one of its post-translationally modified forms of CPS1 and its variants.  While naturally occurring variants that result in significant decrease of protein expression and stability and associated with many diseases including neonatal pulmonary hypertension have been shown in the prior art (see https://www.uniprot.org/uniprot/P31327), the presence of any variants and posttranslational modification in serum of any subjects is not known except for full size CPS1 and 3 fragments thereof and only in the context of sepsis (septic patients and septic patients with liver failure). The specification fails to convey possession of the genus as it does not adequately describe what molecules (i.e. sequence) would possess the necessary function i.e. what post-translationally modified forms of CPS1 and its variants are actually present and detected in serum of subject exhibits symptoms of ALI and tests positive for one or more biomarkers of ALI other than CPS 1, in the context of predicts recovery from ALI based on a level below a threshold.    The specification discloses detection of full size CPS1 in serum with an unspecified antibody by western 
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to analyze protein and gene expression is not sufficient to establish that Applicants were in possession of the invention as broadly encompassed by the claims.
Further the genus a CPS1 level below a threshold value predicts to predict recovery from ALI and to reduce the level of medical intervention is broad and encompasses substantial variability.  The specification defines “threshold level” as the level beyond which is indicative of the disease i.e. ALF/ALI (page 14 , 3rd paragraph). However, the specification fails to convey any CPS1 threshold levels indicative of the disease i.e. ALF/ALI.   Instead the specification discloses that serum CPS1 level fluctuate in serial serum samples from hospitalized human subjects (Fig 7).  A diagnostic threshold or a threshold below which CPS1 can predict recovery or guide reduced levels of medical intervention, a threshold below which CPS1 can predict below a threshold value predicts to predict recovery from ALI and to reduce the level of medical intervention, due to a reduction below a threshold value  due to a short half life in serum.  
Further, the specification generally discloses the level of intervention can be altered, wherein the level of intervention is monitoring in an intensive care unit 1:1 nursing to patient care ratio, monitoring in an intensive care unit 1:4 nursing to patient care ratio or monitoring in a route hospital bed without continuous cardiac/respiratory monitoring (page 39, second paragraph).  The specification fails to disclose either explicitly or implicitly, any level of CSP1 wherein a lower level as compared to a threshold predicts removing from an intensive care unit, as claimed.  .  Neither the specification nor the prior art provide any disclosure regarding specific value or units for a threshold value that can be used as claimed. 

Therefore, for all these reasons, the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 has been amended to delete “monitoring acute liver injury in a subject” while it recites “the subject exhibits symptoms of ALI in lines 3-4 and also recited wherein detection [..] predicts recovery from ALI.  The scope of the claim is vague as “the subject” was not previously recited in the claim and it is not clear as to whether the detection predicts recovery from symptoms of ALI or ALI and whether reducing levels of intervention is performed in subjects predicts recovery from symptoms of ALI or from  ALI .  A step of diagnosing “the subject” is not recited in the claim and therefore is not clear as to what method applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
In addition, in claim 24, the limitation (b) reducing levels of medical intervention refers to reducing levels of a treating agent or it refers to reducing monitoring, following prediction recovery from ALI. The specification distinguishes between monitoring ALI disease and/or treatment and administering/determine efficacy of treatment (page 39) and discloses intervention as monitoring (page 39, second paragraph) and therefore is 
Claim 26 recites “predicts recovery from ALI “even if ALI symptoms persists”.  However the base claim does not recite a step of diagnosing ALI in the subjects having symptoms of ALI   A diagnosing step is missing and it is not clear how recovery from ALI can be predicted if the symptoms persists and therefore is not clear as to what method applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim interpretation.  “reducing the level of medical intervention” is interpreted as reducing the level of monitoring as the specification discloses the level of intervention as monitoring i.e. monitoring nursing to patient care ratio, monitoring, monitoring in a portable hospital bed   (page 38, third paragraph), absent a definition in the specification. 


Claims 24-29 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis 
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between altered levels of carbamoyl phosphate synthatase-1 (CPS1) and ALT (elected species ) in response to liver injury and liver injury due to acetaminophen (aka paracetamol) treatment.  In addition, the independent claim is directed to an abstract idea, because the claim recites a mental process.  In particular, claim 24 recites detection of a CPS1 level below a threshold value which necessarily encompasses a comparison which is also considered a mental process, and also recites predicting recovery and treatment which is also considered a mental process.  Dependent claims 26-27 encompass a comparison as claim 26 recites a CSP1 level below a threshold and an ALT level above a threshold while claim 27 further recites a CPS1 level below a threshold. Further as explained above, reducing level of medical interventions is interpreted as monitoring (step b) which relates to evaluation, judgment.  Such comparisons and predictions and monitoring   read on forming an observation/evaluation/judgment/opinion regarding the Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, correlating recovery from acute liver injury based on biomarker levels in  comparison in relation to a threshold, and predicting recovery and a reduced level of intervention, without more, is a judicial exception and not a practical application thereof.  Even more, the specification discloses  or monitoring in a route hospital bed without continuous cardiac/respiratory monitoring (page 39, second paragraph) which related to a mental process.  Further moving the patient from one room to another in the hospital setting (30) or reducing a level of intervention are not a particular treatment for ALI.  The claims do not recite an active particular treatment step.  
There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.   There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As in Mayo, there is no requirement that a doctor act on the results of the method.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well understood, purely conventional or routine.
In particular, the step of detecting a level of carbamoyl phosphate synthatase-1 (CPS1) in a serum sample from the subject tested for ALT is recited at a high level of Struck et al (IDS reference) that detects CPS1 in serum of septic patients hospitalized in the intensive care units (page 534 right 3rd paragraph) having elevated ALT, see Figs 4, 5A page 535 right column, whole publication).  Septic patients can have symptoms of liver injury i.e. elevated ALT and are routinely hospitalized in the intensive care units and monitored.  In another example by Bergmann et al. (US 8,252,548 published 8/2012, IDS reference) teach throughput the patent and especially in Abstract methods and reagents as for example antibodies that can bind/capture CPS1 (column 5 lines 6-67; column 8 lines 39-41;column 6; claim 4) for determining the concentration of CPS1 in in-vitro samples as for example serum, plasma, blood (Abstract, column 2, lines 5-20) and in combination with measuring conventional liver enzymes as for example ALT (column 10 lines 3-38; claim 1) in subjrcts with symptoms of liver injury i.e. elevated ALT .  
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the generic binding assay recited in the claim is a routine and conventional test used to measure biomarkers.  Furthermore, the steps of using the assay result to assign the patient to compare to a threshold, predict recovery and decide/monitor treatment amount to no more than observing a correlation and applying the assay result to make a correlation. The dependent claims also do not add any feature that is more than well understood, 
The claim does not include any active steps that would constitute a practical application, i.e. steps that apply, rely on or use the judicial exception in a manner such that the claims amount to significantly more than the judicial exception itself. No action beyond “correlation step” is required; as in Mayo, there is no requirement that a doctor act on the results of the method.  
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 24-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Svetlov et. al. or Svetlov et. al. as evidenced by Ozaki et al (IDS reference). 
Claims of this invention are drawn to a method oexhibits symptoms of ALI and tests positive for one or more biomarkers of ALI other than CPS 1, and wherein detection of a CPS1 level below a threshold value indicates recovery from ALI and 
(b) reducing levels of medical intervention based on the detection of the CPS1 level below the threshold. 
Claim interpretation.  The claims recite “recovery” from ALF.  Absent a definition in the specification, in the broadest reasonable interpretation recovery from  ALF subjects is interpreted as the disease not progressing i.e. the subject is getting better and exhibiting a lesser degree of liver injury.   In addition, absent a definition in the specification, amending the claim to recite “predicts” instead of “indicates” does not change the scope of the claims since “predicts” encompasses indicating current recovery, absent any limitation regarding recovery at some time in the future.  Further reducing the level of medical intervention is interpreted as reducing the level of monitoring as the 
Svetlov et. al. teach throughout the publication and especially in Abstract methods for diagnosis and monitoring liver injuries including ischemic liver damage, wherein ischemic liver damage can be acute [0041][0236] wherein liver injury is defined to also include rejection of a transplanted liver [0065] which read on the liver injury is acute and the subject having symptoms of acute liver failure (instant claim 31). Svetlov et. al. teach the methods comprise detection of biomarkers levels in a biological sample i.e. serum, plasma [0173] for diagnosis and monitoring of acute liver injury, wherein the markers can be for example carbamoyl phosphate synthatase-1 (CPS1) [0013] and in conjunction with other tests [0015] [0009] including serum transaminases i.e. ALT [0125] (instant claim 25).   
Svetlov et. al. teach correlating the level of biomarkers to the liver function  tests to further asses injury [0125]  and monitor responses to treatment [0201] wherein subjects afflicted with liver injuries have an elevated  ALT level in response to liver injury (Figure 34B) above a control of subjects not having liver injury  which reads the subject is positive for ALT as the instant specification discloses a positive test is a level above a threshold (page 20 lines 17-19).  Further, Svetlov et. al. teach the subject is positive for additional biomarkers as for example ASS, EST [0009].   
Svetlov et. al. further teach plasma levels of CPS-1 are also increased in liver injury subjects as compared to a control (Fig 32;[0250] [0057]) wherein the control CPS-1 level in a subjects not exposed to a hepatotoxic agents (Svetlov et. al. claim 12) Svetlov et. al. teach inducing acute liver injury by injecting a hepatotoxic drugs at 1.5 hours after injection with repeated doses i.e. 10 mg/kg in the animal model Example 8[0250].   As the animal is sacrificed at 24 hours from injury, Svetlov et. al. teach the measurement at day 1 (instant claim 28)  reads on “detecting a  daily level of CPS-1” absent a specified daily  interval.  Svetlov et. al. teach hepatotoxic acetaminophen [020][[0116] (instant claim 29).  
Svetlov et. al. do not specifically teach a specific embodiment wherein  detection of a CPS1 level below a threshold value “wherein detection of CSP1 level below a threshold predicts recovery from ALI and reducing the level of medical intervention, wherein detection of CSP1 level below a threshold predicts recovery from ALI even if ALT is above a threshold (claim 26) and even if the symptoms persists (claim 27).
It would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated Svetlov et. al. to measure CPS1  and ALT  in relation to a threshold that predicts/indicates recovery and a lower level of treatment, to monitor progression/recovery/treatment in a diagnosed ALI/ALF subject, for better assessment and treatment management, to save cost.   It would have also been prima facie obvious that detection of a CPS1 level below a control threshold value predicts/indicates recovery from acute liver injury/ALF, since the instant specification defines “control” as the level of the target molecule in a subject that does not have the disease wherein the control is a threshold (bridging paragraph pages 13-14).    Therefore as the CPS1 level is elevated in response to acute liver injury, an level below a normal control necessarily 
It would have been with reasonable expectation of success to one of ordinary skill, that detection of a CPS1 level below a control threshold value indicates recovery from acute liver injury/ALF even if the ALT level is above a threshold, since CPS1 has been known to positively correlate to the severity of the liver injury  as taught in Svetlov et. al. (fig. 32) wherein a lower level of CPS1 is detected in normal controls or less injured subjects, as compared to the level detected in severe injury while the  ALT level is still elevated above control upon recovery (Fig.34B) and one artisan would have reasonable anticipation to have the similar results.   In addition, would have been with reasonable expectation of success to one of ordinary skill, that detection of a CPS1 level below a control threshold value indicates recovery from acute liver injury/ALF even if the ALT level is above a threshold, since ALT has been shown to disappear with longer half lives as compared to CPS1, wherein ALT is not specific to liver injury as evidenced by Ozaki et al (Abstract; see Fig.3 page 214, first paragraph, page 220). 
Once moderation of liver damage is determined based on the liver injury biomarker levels i.e. a lower level of CPS1, decreasing the level of monitoring i.e. change patient to nurse/ratio and relocate the patient from highly monitored areas in the hospital as for example from ICU to a lower level of monitoring would be obvious to save cost and for patient comfort and because Svetlov et. al teach the biomarker level can be used to both 
In addition, it would have been with expectation of success that the decline in CPS1 levels precedes the disappearance of clinical symptoms as Svetlov et. al. teach CPS1 also as a sensitive prognostic marker of risk of liver injury [0019] wherein a detection of  CPS1 precedes the appearance of clinical symptoms, also as a sensitive liver injury diagnostic marker i.e. increasingly rising in response to acute liver injury and in addition as a marker that can be used to monitor treatment [0201] wherein treating agents are chosen to modulate biomarker expression i.e. lower levels indicative that the treatment is working.  As the method steps and subjects of Svetlov et. al. are the same as claimed, one artisan would have reasonable anticipation to have the similar results i.e. decline in CPS1 levels precedes the disappearance of clinical symptoms.  
The claimed CPS1 appears to be the same as the prior art product (CPS1) absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Response to applicant arguments 
Applicant arguments have been considered but not found persuasive. 
Regarding the rejection under 35 U.S.C. 101, in response to applicant argument that the step of reducing the level of medical intervention integrates the step of detecting daily a level of CPS 1 into a practical application of the claim if the CPS 1 level is below the threshold, then a concrete and physical action is taken, not merely a mental step, it is initially noted as explained above, step b is interpreted as monitoring which relates to a mental process i.e. monitoring in an intensive care unit 1:1 nursing to patient care ratio, monitoring in an intensive care unit 1:4 nursing to patient care ratio or monitoring in a route hospital bed without continuous cardiac/respiratory monitoring (page 39, second paragraph) which related to a mental process.   Further such is routine an conventional for critically ill or reducing a level of intervention do not represent a particular treatment for ALI.  
Applicant admits that it is accepted practice in the field that someone exhibiting symptoms of ALI and testing positive for ALI biomarkers should be cared for and monitored in an intensive care unit or high acuity setting but argues that it is not routine and conventional to have the level of medical intervention reduced.  In response to this, it is noted that having the level of medical intervention reduced relates to altered monitoring in an intensive care unit as disclosed in the instant specification, and is a judicial exception in itself.  
Regarding the rejection under  35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 103, applicant argues, that nothing in the cited references or elsewhere that would teach or suggest reducing the level of medical intervention for a subject exhibiting symptoms and elevated biomarkers of ALI. Therefore, the cited references do not teach or suggest each and every element of the claims.  In response to this, regarding the 102 rejections, it is noted that "wherein" clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps. As the methods of Svetlov et. al. or Hu et al, each teach all active steps, the characterization 

In response to Applicant argument regarding the 103 rejection, it is noted that specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.  
In this case Svetlov et. al. teach CPS1 also as a sensitive prognostic marker increasingly rising in response to acute liver injury and in addition as a marker that can be used to monitor treatment [0201] wherein treating agents are chosen to modulate biomarker expression i.e. lower levels indicative that the treatment is working.  
It is maintained that the teaching of Svetlov et. al would collectively suggest to one of ordinary skill in the art that lower levels of CPS1 are predictive of the patient is getting better and needing a decrease in the level of monitoring i.e. change patient to nurse/ratio and relocate the patient from highly monitored areas in the hospital as for example from ICU to a lower level of monitoring to save cost and for patient comfort. 



Conclusion
All other objections and rejections recited in the Office Action of 2/21/2020 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Examiner, Art Unit 1641